Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/14/2021 is acknowledged.

Response to Arguments
Amended claims are rejected as given below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,623,153 (Nagasawa) in view of US 2014-0203514 (Colineau et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 

As to claim 6, Nagasawa discloses a sealing assembly (figure 1), comprising: 
a housing (6) including a bore; 

a primary radial shaft seal (1) secured directly to the housing (6) and including a sealing lip (2) engaging the shaft (8); 
a buffer seal (disc-like seal 3 made of synthetic resin; Col.5, L6-10) made of an electrically conductive non-woven fabric (lacks disclosure) which is arranged adjacent to the primary radial shaft seal and directly in contact with the housing and the shaft (buffer seal 3 is disposed adjacent to primary radial shaft seal 1, and contacts housing 6 and shaft 8; Figure 1), wherein the buffer seal is in a shape of a circular disc with a center opening (3 has a disc shape and a center opening to receive the shaft 8; Figure 1); and 
a secondary contaminant exclusion seal (10) secured directly to the housing (6) and including at least one dust lip (110, wherein the buffer seal (3) is sandwiched directly between and directly adjacent to the primary radial shaft seal (1) and the secondary contaminant exclusion seal (10) (figure 1).  
Colineau teaches a seal assembly with a disc shape buffer seal 2, which is made of non-woven fabric impregnated with electrically conductive PTFE (¶ 0018) and provides very low wear and long service life (¶ 0017). Colineau also teaches that this buffer seal can be combined with any radial shaft sealing (¶ 0049). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to substitute the features of the buffer seal of Colineau (i.e. non-woven fabric impregnated with electrically conductive PTFE) for the seal 3 of Nagasawa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 


As to claim 8, Nagasawa discloses the sealing assembly according to claim 6, wherein the sealing lip is made of an elastomeric material (Col.4, L33-34).

As to claim 9, Nagasawa discloses the sealing assembly according to claim 6, wherein the at least one dust lip (11) of the secondary contaminant exclusion seal includes a first radial dust lip (11a) and a second axial dust lip (lacks disclosure).  
	Nagasawa teaches an embodiment in Figure 4 with dust seal assembly 10’ having a support ring 9, radial dust lip 11a, and axial dust lip, as shown below, as an additional protection for the synthetic seal lip of 3. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing assembly of Nagasawa an axial dust lip as taught by embodiment in Figure 4, since the claimed invention is merely a combination of known elements (such as providing an axial dust lip), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     


    PNG
    media_image1.png
    506
    550
    media_image1.png
    Greyscale


As to claim 10, Nagasawa discloses the sealing assembly according to claim 6, wherein the dust lip is made of an elastomeric material (Col.7, L66-67; also MPEP 608.02 IX.)

Allowable Subject Matter
	Claims 1, and 3-5 are allowed.



Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675